Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.


	Allowable Subject Matter
1a. Claims 10-11 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey (US 20200221545 A1) in view of Patil (US 20210014911 A1).

2b. Summary of the Cited Prior Art
Stacey discloses a method for multi-link signaling in extremely high throughput system (Figs 1-23).
Patil discloses a method for multi-link communication.

2c. Claim Analysis
Regarding Claim 1, Stacey discloses:
A method of multi-link communications, the method comprising
[(Stacey discloses a method for multi-link signaling in extremely high throughput system, see:
[Abstract] Embodiments of a multi-link access point (AP) device, station (STA) and method of communication are generally described herein. The multi-link AP device may comprise multiple APs. The multi-link AP device may encode a frame for transmission by one of the APs of the multi-link AP device. The multi-link AP device may encode the frame to include signaling to enable multi-link discovery of the APs of the multi-link AP device. The multi-link AP device may encode the signaling to include: a reduced neighbor report (RNR) element that identifies the APs of the multi-link AP device, and a multiple AP element. The multiple AP element may be configurable to include: common information for the APs of the multi-link AP device, and per-AP sub-elements that include per-AP information related to the APs of the multi-link AP device.
Figs 1-23)]:
at a first multi-link device, generating a management frame having reduced neighbor report (RNR) information related to the first multi-link device
[(Stacey discloses the multi-link AP device configures multi-link channel including RNR signaling, see:
[0097] In accordance with some embodiments, the multi-link AP device 510 may comprise multiple APs 502. The multi-link AP device 510 may be configured for multi-link communication on a plurality of channels. For each channel of the plurality of channels, at least one of the APs 502 of the multi-link AP device 510 may be configured for communication on the channel. The multi-link AP device 510 may encode a frame for transmission by one of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the frame to include signaling to enable multi-link discovery of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the signaling to include: a reduced neighbor report (RNR) element that identifies the APs 502 of the multi-link AP device 510, and a multiple AP element. The multiple AP element may be configurable to include: common information for the APs 502 of the multi-link AP device 510, and per-AP sub-elements that include per-AP information related to the APs 502 of the multi-link AP device 510. These embodiments
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)];
at the first multi-link device, transmitting the management frame having one of the RNR information and a multi-link element (ML IE) or both the RNR information and the ML IE to a second multi-link device
[(Stacey discloses the multi-link AP device configures multi-link channel including RNR and multiple AP element signaling, see:
[0097] In accordance with some embodiments, the multi-link AP device 510 may comprise multiple APs 502. The multi-link AP device 510 may be configured for multi-link communication on a plurality of channels. For each channel of the plurality of channels, at least one of the APs 502 of the multi-link AP device 510 may be configured for communication on the channel. The multi-link AP device 510 may encode a frame for transmission by one of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the frame to include signaling to enable multi-link discovery of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the signaling to include: a reduced neighbor report (RNR) element that identifies the APs 502 of the multi-link AP device 510, and a multiple AP element. The multiple AP element may be configurable to include: common information for the APs 502 of the multi-link AP device 510, and per-AP sub-elements that include per-AP information related to the APs 502 of the multi-link AP device 510. These embodiments
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].
Stacey does not use the term “multi-link element”.
However, Patil discloses about “multi-link element”.
at the first multi-link device, transmitting the management frame having one of the RNR information and a multi-link element (ML IE)
[(Patil discloses about multi-link element, see:
[0125] In some implementations, the ML information may include one or more of: a first operating class for the first communication link; a first wireless channel for the first communication link; a first BSSID for the first communication link; a second operating class for the second communication link; a second wireless channel for the second communication link; or a second BSSID for the second communication link. In some implementations, some or all of the ML information may be included in a link attribute element of the first packet 901, as further described with respect to FIG. 9B and FIG. 10, or in a multiple link element of the first packet 901, as further described with respect to FIG. 9B, FIG. 10, and FIG. 11. In some aspects, at least one of the operating classes, the wireless channels, or the BSSIDs may be different. As one non-limiting example, a pair of AP entities having the same operating class may communicate on the same wireless channel. However, the pair of APs may be physically separate (non-collocated) and may thus have different MAC addresses (BSSIDs).
Figs 9B, 10 and 11)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Stacey’s method for multi-link signaling in extremely high throughput system with Patil’s method for multi-link communication with the motivation being to efficient use of the resources of a wireless local-area network (WLAN) (Patil, [0003]).

Regarding Claim 2, Stacey discloses:
wherein the management frame comprises a beacon frame, a probe response frame, an association response frame, a probe request frame, or an association request frame
[(see:
[0111] In some embodiments, the frame may be one or more of: a beacon frame, a probe response frame and/or other frame.
[0141] In some embodiments, a STA 504 in a client device 570 can do a multi-link association with a multi-link AP set 560 by communicating with one of the AP 502 that advertised the multi-link AP set 560 (note that the multi-link AP set 560 can be identified by a MAC address or a multi-link set ID, or other means). To do this, a STA 504 of the client device 570 sends a Multi-link association request frame to the AP 502. This request contains an element describing the other STAs 504 that are part of the client device 570, which can be a multi-link or multi-band element, and can also include the number of links that the client device 570 can maintain at the same time (links: link between a non-AP STA 504 from a client device 570 and an AP 502 from a multi-link AP set 560). To maintain an link simply means that the STA 504 keeps the context for exchanging with the AP 502 on this link (MAC addresses, AID, security if needed, negotiations, and/or other even if it is not actually using this link.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 3, Stacey discloses:
wherein the first multi-link device comprises an access point (AP) multi-link device, and wherein the RNR information includes a link identifier and a multi-link device identifier to identify an AP of the AP multi-link device
[(see:
[0105] In some embodiments, the multi-link AP device 510 may comprise multiple APs 502. The multi-link AP device 510 may be configured for multi-link communication on a plurality of channels. For each channel of the plurality of channels, at least one of the APs 502 of the multi-link AP device 510 may be configured for communication on the channel. The multi-link AP device 510 may encode a frame for transmission by one of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the frame to include signaling to enable multi-link discovery of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the signaling to include one or more of: a reduced neighbor report (RNR) element that identifies the APs 502 of the multi-link AP device 510; a multiple AP element; and/or other element(s). The multiple AP element may be configurable to include one or more of: common information for the APs 502 of the multi-link AP device 510; per-AP sub-elements that include per-AP information related to the APs 502 of the multi-link AP device 510; and/or other element(s).
[0146] Some embodiments may be related to handling a large number of link IDs. In some embodiments, an ESS can have a very large number of APs 502 in the order of hundreds of APs 502. If the ESS assigns a unique linkID to all APs 502, the number of link ID will be equally large. The benefit of using an link ID is to have the possibility to use this as a short indicator of link instead of, for example, using the BSSID of the corresponding AP 502; this allows to differentiate 2 links with 2 APs 502 having the same BSSID.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 4, Stacey discloses:
wherein a link identifier of each AP in the AP multi-link device is uniquely coded in RNR information announced by different APs of the AP multi-link device
[(see:
[0146] Some embodiments may be related to handling a large number of link IDs. In some embodiments, an ESS can have a very large number of APs 502 in the order of hundreds of APs 502. If the ESS assigns a unique linkID to all APs 502, the number of link ID will be equally large. The benefit of using an link ID is to have the possibility to use this as a short indicator of link instead of, for example, using the BSSID of the corresponding AP 502; this allows to differentiate 2 links with 2 APs 502 having the same BSSID.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 5, Stacey discloses:
wherein the ML IE carried in the management frame includes ML common information and a plurality of per link information profiles of a reported link between the first multi-link device and the second multi-link device
[(see:
[0105] In some embodiments, the multi-link AP device 510 may comprise multiple APs 502. The multi-link AP device 510 may be configured for multi-link communication on a plurality of channels. For each channel of the plurality of channels, at least one of the APs 502 of the multi-link AP device 510 may be configured for communication on the channel. The multi-link AP device 510 may encode a frame for transmission by one of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the frame to include signaling to enable multi-link discovery of the APs 502 of the multi-link AP device 510. The multi-link AP device 510 may encode the signaling to include one or more of: a reduced neighbor report (RNR) element that identifies the APs 502 of the multi-link AP device 510; a multiple AP element; and/or other element(s). The multiple AP element may be configurable to include one or more of: common information for the APs 502 of the multi-link AP device 510; per-AP sub-elements that include per-AP information related to the APs 502 of the multi-link AP device 510; and/or other element(s).
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 6, Stacey discloses:
wherein the ML common information includes a type of a multi-link device operation and information common for multiple communications links
[(Stacey discloses multilink signaling to configuration various operation, including operation spectrum, power and frequencies, etc., see:
[0045] In some dual-mode embodiments for Wi-Fi communication, the FEM circuitry 200 may be configured to operate in either the 2.4 GHz frequency spectrum or the 5 GHz frequency spectrum. In these embodiments, the receive signal path of the FEM circuitry 200 may include a receive signal path duplexer 204 to separate the signals from each spectrum as well as provide a separate LNA 206 for each spectrum as shown. In these embodiments, the transmit signal path of the FEM circuitry 200 may also include a power amplifier 210 and a filter 212, such as a BPF, a LPF or another type of filter for each frequency spectrum and a transmit signal path duplexer 214 to provide the signals of one of the different spectrums onto a single transmit path for subsequent transmission by the one or more of the antennas 101 (FIG. 1). In some embodiments, BT communications may utilize the 2.4 GHZ signal paths and may utilize the same FEM circuitry 200 as the one used for WLAN communications.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 7, Stacey discloses:
wherein the ML common information includes a Media Access Control (MAC) address of the first multi-link device
[(see:
[0135] Some embodiments may be related to one or more of the following concepts, for which non-limiting examples are shown in 550 in FIG. 5. A Multi-link AP Set 560 is a set of APs 502 which may or may not be collocated. The APs 502 that are a member of a Multi-link AP set 560 could be a subset of the APs 502 that form an ESS. All APs 502 in a Multi-link AP set 560 may share a virtual, single MAC SAP. The multi-link AP set 560 may be identified by this virtual MAC address, or specific ID/MAC address. The APs 502 in the multi-link set 560 may be identified by their MAC address, operating class/channel, and/or other. A client device 570 may contain a set of collocated STAs 504.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 8, Stacey discloses:
wherein the management frame comprises a probe request frame that includes information that indicates whether full information or partial information of an access point (AP) is requested
[(see:
[0177] Some embodiments may be related to pre-association management plane policy. This allows the multi-link set 560 to define which interface can be used for pre-association frame exchanges (probe request, authentication/association, multi-link association, and/or other). We can signal this as a simple bitmap indicating the interfaces that can only be used (each interface having a specific interface ID). This allows the multi-link set 560 to define if there are further restrictions (only during a certain service period, following a resource request, and/or other). 
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 9, Stacey discloses:
wherein the probe request frame further includes an indication of a soliciting of a critical update
[(see:
[0145] In some embodiments may be related to enabling more links or disabling links. Some embodiments may include addition of an enabled link or to disable a previously enabled link, by a 2-way frame exchange between the STA 504 and the AP 502 or by a one-way exchange between the AP 502 and the STA 504. In some embodiments, a Multi-link association update request and response frame (or 2 different set of frames: multi-link association enablement frames and multi-link association disablement frames if we want to separate the functionalities to enable or disable links) may be used. In some embodiments, the STA 504 can initiate the update by sending a request, and can include in the request the indication of the AP 502 that it wants to add or remove (corresponding link becoming enabled or disabled). In some embodiments, the AP 502 responds with the response (or sends an unsolicited response) that include the new link (including the ID) and all the information on the AP 502 so that the STA 504 can operate on this link. Following this exchange, a multi-link RSNA update can be performed.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 12, Stacey discloses:
wherein the first multi-link device comprises a non-access point (AP) multi-link device, wherein the second multi-link device comprises an AP multi-link device, and wherein an indication for critical update and a link identifier are carried in a per link profile to request a critical update of an AP identified by the link identifier
[(see:
[0145] In some embodiments may be related to enabling more links or disabling links. Some embodiments may include addition of an enabled link or to disable a previously enabled link, by a 2-way frame exchange between the STA 504 and the AP 502 or by a one-way exchange between the AP 502 and the STA 504. In some embodiments, a Multi-link association update request and response frame (or 2 different set of frames: multi-link association enablement frames and multi-link association disablement frames if we want to separate the functionalities to enable or disable links) may be used. In some embodiments, the STA 504 can initiate the update by sending a request, and can include in the request the indication of the AP 502 that it wants to add or remove (corresponding link becoming enabled or disabled). In some embodiments, the AP 502 responds with the response (or sends an unsolicited response) that include the new link (including the ID) and all the information on the AP 502 so that the STA 504 can operate on this link. Following this exchange, a multi-link RSNA update can be performed.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claim 13, Stacey discloses: 
wherein the first and second multi-link devices are compatible with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol
[(see:
[0002] Embodiments pertain to wireless networks and wireless communications. Some embodiments relate to wireless local area networks (WLANs) and Wi-Fi networks including networks operating in accordance with the IEEE 802.11 family of standards. Some embodiments relate to Extremely High Throughput (EHT) protocols. Some embodiments relate to methods, computer readable media, and apparatus for multi-link discovery signaling in EHT systems.
Figs 5A-5B, Fig 8, Steps 805-820; Figs 20-23; see also Figs 9-19)].

Regarding Claims 14-15, the system claims disclose similar features as of Claims 1 and 13, and are rejected based on the same rationales of Claims 1 and 13.
Regarding Claims 16-20, the method claims disclose similar features as of Claims 1-5, and are rejected based on the same rationales of Claims 1-5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JUNG LIU/Primary Examiner, Art Unit 2473